DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Specifically, on pages 8 and 9 of Remarks 02/15/2022, Applicant discusses how the limitation of Claim 1, wherein “a PLL model configured to emulate an actual internal PLL signal, wherein the emulation is based on another internal PLL signal received from the digital PLL and on an estimated analog PLL parameter of the PLL model” is not taught by the prior art presented.  Applicant states that “The Examiner does not explicitly state which portion of Zampetti’s Figure 1 he believes to be a PLL model” and “Examiner seems to be taking that position that the input clock DPLL A 102 [of Zampetti] is a PLL model.” 
Examiner respectfully disagrees.  On page 5 of the Office Action 01/16/2022, Examiner states that “Zampetti et al. teaches in Figure 1, a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: a PLL model configured to emulate an actual internal PLL signal (103, 102), wherein the emulation is based on another internal PLL signal received from the digital PLL (from 110 and 130) and on an estimated analog PLL parameter of the PLL model (output of 111)”.
Thus, all the limitations of the present invention are taught by the prior art presented. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 3, 19, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 17, and 18 of prior U.S. Patent No. 11,133,808, respectively.  This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-17 of U.S. Patent No. 11,133,808, respectively. Although the claims at issue are not identical, they are not the claims of the present application are broader than the corresponding claims of U.S. Patent No. 11,133,808.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zampetti et al. (US 2003/0094982 A1).
Regarding Claim 1 and equivalent method Claim 18, Zampetti et al. teaches in Figure 1, a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: 
a PLL model configured to emulate an actual internal PLL signal (103, 102), wherein the emulation is based on another internal PLL signal received from the digital PLL (from 110 and 130) and on an estimated analog PLL parameter of the PLL model (output of 111); and 


Regarding Claim 14, Zampetti et al. further teaches the tracking system, wherein the estimated PLL analog parameter is one or more of Digitally Controlled Oscillator (DCO) gain, DCO offset, phase digitization gain, phase digitization offset, Differential Nonlinearity (DNL) errors in a DCO, Integral Nonlinearity (INL) errors in the DCO, Differential Nonlinearity (DNL) errors in the phase digitization, Integral Nonlinearity (INL) errors in the phase digitization, and PLL bandwidth ([0038]-[0039]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849